Title: To Alexander Hamilton from William Short, 7 February 1791
From: Short, William
To: Hamilton, Alexander



Amsterdam. Feb. 7. 1791.
Sir

I had the honor of writing to you on the 25th. of last month by the English packet. This, inclosed to the Secretary of State, will be sent also by the way of England. I mentioned in my last what I repeat here for greater certainty. “1093.   450.   264.   1405.   224.   264.   1405.   319.   1065.   224.   239.   1210.   1340.   426.   1336.   839.   1590.   224.   531.   1388.   224.   708.   227.   527.   224.   564.   566.   1340.   426.   1336.   1568.   948.   540.   422.   1648.   1416.   1233.   1336.   1236.   607.   224.   64.   1683.   508.   1330.   1208.   1460.   137.”   —1413.   365.   294.   1000.   527.   1416.   1340.   176.   426.   1681.   1416.   1215.   763.   783.   224.   508.   1330.   1208.   1460.   224.   1357.   224.   1195.   1638.   1233.   115 1093.   168.   977.   1208.   105.   947.   1286.
I have lately recieved a letter from M. de Montmorin in which he informs me that at the request of Messrs. Schweizer &c. he had given instructions to M. Otto respecting that business, with which I have already made you acquainted. He sends me a copy of these instructions which I don’t doubt M. Otto will have already communicated. You will see by them the dispositions of the French ministry on this subject with which you will be perfectly satisfied, as every thing is rendered entirely subservient to the views of the President. I suppose it certain that the minister has no idea the plan proposed by Messrs. Schweizer &c. will be entered into.
I beg leave to refer you to my letter of this day to the Secretary of State for information respecting the change of duties on American oils imported into France. Opinions were much divided but a majority were for increasing to an excessive degree these duties, so far as related to American oils, & prohibiting entirely those of other countries. The Nantucket fishermen settled in France may be considered as the principal cause of this measure—others conspired also to effect it. I have no doubt however that as soon as the French shall have organised their government they will correct many errors into which the parties that now rage in the assembly, force them. Each decree may be considered as a resolution carried by storm in which of course there is much chance work. Until they change this manner of proceeding no regulations that they adopt with respect to themselves or others can be considered as permanent. The article of tobacco is now under their discussion. The opinions are divided between admitting it to be cultivated freely in France & imported subject to a duty & prohibiting the culture & confining its importation to a monopoly. It is impossible to conjecture which will predominate. Appearances vary daily with respect to it.
I have &ca
The Honble Alexander Hamilton, Secretary of the Treasury.

